DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 12/31/2020 and amendment foiled on 2/24/2021.  Claims 21-40 have been examined and are currently pending. 


Priority
This application discloses and claims a continuation of Application No. of 14/939591, (now abandoned), filed 11/12/2015, and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application may constitute a continuation of 14/325093. Furthermore, acknowledgment is made of applicant's claim for a provisional application filed on 9/9/2015.


Response to Amendment
The amendment filed on 2/24/2021 cancelled claim 1-20.  No Claim were previously cancelled.  New claims 21-40 are added. No claims have been amended.  Therefore, claims 21-40 are examined and pending.                


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2021 and 4/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 21-40) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 21 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, and mathematical relationship.

Claim 21, Steps 1-7 of
periodically receiving, …., data from…..that provides sensor information via a push content agent executing on the computing device, the push content agent in communication with the data processing system; 
identifying,…., a value for a trigger parameter associated with an account identifier of the computing device; 
automatically generating, …., responsive to a comparison of the sensor information with the value for the trigger parameter and…., instructions to transmit content for presentation at the computing device linked to the account identifier; 

selecting, …., for the account identifier, a push content item for presentation at the computing device; 
determining, …., based on the account identifier, a parameter used to control delivery of the selected push content item to the computing device of the account identifier; 
comparing, …., a value of the determined parameter with a threshold value to determine whether to authorize or restrict transmission of the selected push content item to the computing device linked to the account identifier; and 
restricting, …..responsive to comparing the value with the threshold value, transmission of the selected push content item to the computing device linked to the account identifier.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions, e.g.  comparing, …., a value of the determined parameter with a threshold value to determine whether to authorize or restrict transmission of the selected push content item….).

In addition, claim 21, steps 1-7 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations performed in the mind or by paper & pencil.  For example, a human being can observe/receive data, can observe/identify a parameter value, can observe/generate instructions to transmit, can select a push content item, can evaluate/determine a parameter, and can observe/compare a parameter value to a threshold, can evaluate/restrict to transmit the content.        

Further, Step 1 of (“receiving…data…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/gathering data.  


Independent claim 21, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. The additional elements (a processor, a data processing system, a computing device) are recited at a high level of generality.  Thus, nothing in the claim element precludes the step from practically being performed in the mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps are mainly receiving/identifying data, generating transmitting instructions to send/display/present the content, determining data, comparing data, and restricting to send/transmit/display/present data. Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 21, Step 2B:  The additional elements (a process, a data processing system, a computing device) are recited at a high level of generality, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.  

The procedural limitation “automatically generating, …., responsive to a comparison of the sensor information with the value for the trigger parameter and…., instructions to transmit content for presentation at the computing device linked to the account identifier”, are recited at a high level of generality without specifying any particular configuration/specific how the system control/automate the comparing the sensor information with a trigger value changing the way of generating instructions to transmit/send/display/present the content
In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more.

Dependent claims 22-30, are merely add further details of the abstract steps/elements recited in claim 21, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 22-30 are also non-statutory subject matter.
Independent claim 31:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 31, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 21.  

The additional element (a processor, a memory, a data processing system). There is no specificity regarding any technology, just broadly, execute the programming instructions, obtaining/receiving/identifying data, applying rules, determining data, comparing data, outputting/displaying/transmitting/sending data over internet.  

It should be noted the limitations of the method claims are claimed recited in method claim 21 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the user/computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 31 (step 2B):  There are additional elements (i.e.  a processor, a data processing system), are recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. 
 
This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/output/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 21). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification (PGPub US2021/0125238, [0110]), indicate a general-purpose computer readable medium perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to “a general-purpose/generic computer readable medium”, the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claim 32-40 are merely add further details of the abstract steps/elements recited in claim 32-40 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 32-40 are also non-statutory subject matter.

Viewed as a whole, the claims (21-40) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of copending Application No.15/815398. Although the conflicting claims are not identical, they are not patentably distinct from each other.

15/815398, 5/9/2022, claim 31
17/139728, 2/24/2021, claim 21
receiving,…, independent of a computing device requesting content, sensor information from a push content agent interfacing with an application executing on the computing device;
periodically receiving, by one or more processors of a data processing system, independent of a computing device requesting content, data from the computing device that provides sensor information via a push content agent executing on the computing device, the push content agent in communication with the data processing system;
generating, responsive to the trigger that is independent of the computing device requesting content, and for the time window during which push content items are authorized for presentation via the computing device, a push selection process to select and transmit audio content for presentation during the time window in a push content slot via a computing device;
automatically generating, by the data processing system, responsive to a comparison of the sensor information with the value for the trigger parameter and independent of the computing device requesting content, instructions to transmit content for presentation at the computing device linked to the account identifier
selecting, via the push selection process, a push content item comprising an audio content item from the plurality of candidate push content items based on a likelihood of engagement for each candidate push content item;
selecting, by the data processing system responsive to the instructions generated by the data processing system, for the account identifier, a push content item for presentation at the computing device
determining, based on the account identifier and the time window, a parameter used to -2- 4822-5901-3569.1Atty. Dkt. No. 098981-5125 (GGL-056USCON) control delivery of the selected push content item to the computing device of the account identifier;
determining, by the data processing system, based on the account identifier, a parameter used to control delivery of the selected push content item to the computing device of the account identifier;
comparing a value of the determined parameter with a threshold value to authorize the selected push content item for presentation in the push content slot via the computing device linked to the account identifier; and
comparing, by the data processing system, a value of the determined parameter with a threshold value to determine whether to authorize or restrict transmission of the selected push content item to the computing device linked to the account identifier


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26, 28-30, 31-36, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2007/0005188).

As per claim 21, 31, Johnson discloses a method, a system, comprising:
a data processing system comprising one or more processor (Fig. 10C, item 1052) and memory (Fig. 10C, item 1056), the data processing system configured to:
periodically receiving, by one or more processors of a data processing system, independent of a computing device requesting content, data from the computing device that provides sensor information via a push content agent executing on the computing device, the push content agent in communication with the data processing system ([0007, The present invention provides transmission of situational location dependent information from a server data processing system (SDPS) to a receiving data processing system (RDPS). The server data processing system (SDPS) communicates with the receiving data processing system (RDPS) by pushing content (i.e. proactive content delivery) when appropriate, rather than in response to a user query. A candidate delivery event associated with a current positional attribute of the receiving data processing system is recognized and a situational location of the remote data processing system is determined, 0021, Content is pushed out to receiving devices at the most appropriate times. Users do not pull the content with a query]). 
 
identifying, by the data processing system, a value for a trigger parameter associated with an account identifier of the computing device ([0082, A value of null may also be present when a direction is inappropriate, for example in one embodiment of FIG. 6. Time criteria field 708 contains a time window(s), or time interval(s), for which the associated deliverable content is valid for delivery, 0142, location query, then processing continues to block 1562. If block 1562 determines that the request is a client count query request, then block 1564 retrieves the known number of RDPS devices at the specified situational location (e.g. location/direction) given specified time criteria; the number of transmission history data records 940 for unique values in rec id field 948 that contain a date/time stamp 952 according to the user's specified time criteria. A null time criteria parameter implies use the current time of processing the request with a truncated precision for a time window, 0171, If block 2062 determines that the request is a client count query request, then block 2064 retrieves the known number of RDPS devices at the specified situational location (e.g. location/direction) given specified time criteria; the number of location history data records 920 for unique values in rec id field 922 that contain a date/time stamp 930 according to the user's specified time criteria]); 
automatically generating, by the data processing system, responsive to a comparison of the sensor information with the value for the trigger parameter and independent of the computing device requesting content, instructions to transmit content for presentation at the computing device linked to the account identifier ([0142, a specified time window as entered by the user, or automatically inserted as a parameter by the RDPS or SDPS,  0082, The rec id field 702 is used in the transmission history data to correlate transmitted content, enables detection of redundant delivery, and enables later RDPS retrieval of content when only a content delivery indicator is transmitted to an RDPS. Location field 704 contains a positional attribute of location information for which the associated content will be delivered]); 
selecting, by the data processing system responsive to the instructions generated by the data processing system, for the account identifier, a push content item for presentation at the computing device ([0091, In one embodiment of the present invention, a RDPS user specifies interests that are matched to the keywords field 754. Only the user's interests, along with the RDPS situational location, will cause delivery of associated content, 0005, Content may be audio, video, graphical, textual, multimedia, intranet/intemet web address(es) activated for transposable selection]); 
determining, by the data processing system, based on the account identifier, a parameter used to control delivery of the selected push content item to the computing device of the account identifier ([0082, 0089, 0090]); 
comparing, by the data processing system, a value of the determined parameter with a threshold value to determine whether to authorize or restrict transmission of the selected push content item to the computing device linked to the account identifier ([0141, Block 1556 also applies location hierarchy data depending on a Zoom specification parameter. The Zoom specification allows control over the block 1556 search algorithm for whether or not to use hierarchy data, and whether or not to check descending locations, ascending locations up to a maximum threshold parameter of content, both descending and ascending (respectively) up to a threshold of content, or neither ascending nor descending hierarchy data functionality. The maximum threshold parameter may be specified regardless, and optionally limits the amount of content to deliver to the RDPS by size, number of content instances, or number of hierarchical data record nestings to search, 0069, Thereafter, block 328 compares the movement since the last CADE generation, and if the distance exceeds a movement tolerance, then block 332 posts (generates) a CADE to a present invention service handling RDPS situational location changes, 0170, If block 2036 determines that the event was not a CADE, then processing continues to block 2054 by way of off page connector 20002. If block 2054 determines that the event is for a situational location query, then block 2056 searches deliverable content database records 700 with parameters from the RDPS: positional attribute parameters from the RDPS with the location field 704 and direction field 706, time criteria with time criteria field 708, and so on]); and

restricting, by the data processing system responsive to comparing the value with the threshold value, transmission of the selected push content item to the computing device linked to the account identifier ([0141, The maximum threshold parameter may be specified regardless, and optionally limits the amount of content to deliver to the RDPS by size, number of content instances, or number of hierarchical data record nestings to search, 0160, The system event contains parameters including rec id field 702 with an indicator status for allowing the user to retrieve the content at a later time. If block 1924 determines the rec id field 702 of the event is already contained in the transmission history data, then processing continues back to block 1712 with no delivery processing, 0170, Block 2056 also applies location hierarchy data depending on a Zoom specification parameter. The Zoom specification allows control over the block 2056 search algorithm for whether or not to use hierarchy data, and whether or not to check descending locations, ascending locations up to a maximum threshold parameter of content, both descending and ascending (respectively) up to a threshold of content, or neither ascending nor descending hierarchy data functionality. The maximum threshold parameter may be specified regardless, and optionally limits the amount of content to deliver to the RDPS by size, number of content instances, or number of hierarchical data record nestings to search]).

It would have been obvious to one of ordinary skill in the art at the time of the application to modify Johnson to include the specification pushing content limitation as claimed. The rationale for combining in this manner is that Johnson and the instant application are directed toward communication platforms. Furthermore, the Examiner understands that implementing the proactive content delivery teachings of Johnson is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious to implement the content push teachings of Johnson as common sense dictates this would allow the recipient to ensure the content received is from a trusted source. This would be particularly reasonable for the instant application to implement, as “push content to a device” techniques and procedures are well-known in the art (see Johnson, [abstract]).



As per claim 22, 32, Johnson further discloses,      
wherein the parameter is based on the selected push content item, the parameter comprising the value to determine whether to authorize or restrict transmission of the selected push content item ([0082, A value of null may also be present when a direction is inappropriate, for example in one embodiment of FIG. 6. Time criteria field 708 contains a time window(s), or time interval(s), for which the associated deliverable content is valid for delivery, 0142, location query, then processing continues to block 1562. If block 1562 determines that the request is a client count query request, then block 1564 retrieves the known number of RDPS devices at the specified situational location (e.g. location/direction) given specified time criteria; the number of transmission history data records 940 for unique values in rec id field 948 that contain a date/time stamp 952 according to the user's specified time criteria. A null time criteria parameter implies use the current time of processing the request with a truncated precision for a time window, 0171, If block 2062 determines that the request is a client count query request, then block 2064 retrieves the known number of RDPS devices at the specified situational location (e.g. location/direction) given specified time criteria; the number of location history data records 920 for unique values in rec id field 922 that contain a date/time stamp 930 according to the user's specified time criteria, 0025, Upon configuration, the content is immediately and instantly activated for proactive delivery to any RDPS meeting the configured criteria. Content may be audio, video, graphical, textual, multimedia, intranet/internet web address(es) activated for transposable selection, image, or any combination thereof]).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify Johnson to include the specification pushing content limitation as claimed. The rationale for combining in this manner is that Johnson and the instant application are directed toward communication platforms. Furthermore, the Examiner understands that implementing the proactive content delivery teachings of Johnson is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious to implement the content push teachings of Johnson as common sense dictates this would allow the recipient to ensure the content received is from a trusted source. This would be particularly reasonable for the instant application to implement, as “push content to a device” techniques and procedures are well-known in the art (see Johnson, [abstract]).


As per claim 23, 33, Johnson further discloses, further comprising 
establishing, by the data processing system, with the push content agent executing on the computing device, a communication channel via which to receive the sensor information ([0025, Upon configuration, the content is immediately and instantly activated for proactive delivery to any RDPS meeting the configured criteria. Content may be audio, video, graphical, textual, multimedia, intranet/internet web address(es) activated for transposable selection, image, or any combination thereof, 0067, In one embodiment, the RDPS monitors a paging channel, called a forward channel. There can be multiple forward channels. A forward channel is the transmission frequency from the base tower to the RDPS. Either the RDPS provides heartbeat for base stations, or the base stations provide heartbeats for a response from the RDPS. Communication from the RDPS to the base tower is on what is called the reverse channel. Forward channels and reverse channel are used to perform call setup for a created session channel]); and 
wherein periodically receiving the data from the computing device comprises periodically receiving, by the data processing system via the communication channel, the data from the computing device that provides the sensor information via the push content agent executing on the computing device, the push content agent in communication with the data processing system ([0007, The present invention provides transmission of situational location dependent information from a server data processing system (SDPS) to a receiving data processing system (RDPS). The server data processing system (SDPS) communicates with the receiving data processing system (RDPS) by pushing content (i.e. proactive content delivery) when appropriate, rather than in response to a user query. A candidate delivery event associated with a current positional attribute of the receiving data processing system is recognized and a situational location of the remote data processing system is determined, 0021, Content is pushed out to receiving devices at the most appropriate times, 0067, In one embodiment, the RDPS monitors a paging channel, called a forward channel. There can be multiple forward channels. A forward channel is the transmission frequency from the base tower to the RDPS]).

It would have been obvious to one of ordinary skill in the art at the time of the application to modify Johnson to include the specification pushing content limitation as claimed. The rationale for combining in this manner is that Johnson and the instant application are directed toward communication platforms. Furthermore, the Examiner understands that implementing the proactive content delivery teachings of Johnson is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious to implement the content push teachings of Johnson as common sense dictates this would allow the recipient to ensure the content received is from a trusted source. This would be particularly reasonable for the instant application to implement, as “push content to a device” techniques and procedures are well-known in the art (see Johnson, [abstract]).


As per claim 24, 34, Johnson further discloses, further comprising: 
selecting, by the data processing system responsive to the request generated by the data processing system, for the account identifier, a second push content item for presentation at the computing device (Abstract, The candidate delivery event may be a location and/or direction change, device state change, or movement exceeding a movement tolerance. The situational location of the remote data processing system may be its location, direction, location and direction, proximity to a location, state change, or location and/or direction relative to a previous location and/or direction, or combinations thereof., 0142, location query, then processing continues to block 1562. If block 1562 determines that the request is a client count query request, then block 1564 retrieves the known number of RDPS devices at the specified situational location (e.g. location/direction) given specified time criteria; the number of transmission history data records 940 for unique values in rec id field 948 that contain a date/time stamp 952 according to the user's specified time criteria, 0007, A candidate delivery event associated with a current positional attribute of the receiving data processing system is recognized and a situational location of the remote data processing system is determined, 0021, Content is pushed out to receiving devices at the most appropriate times]); 
determining, by the data processing system, based on the account identifier, a second value of the parameter used to control delivery of the selected second push content item to the computing device of the account identifier (Abstract, The candidate delivery event may be a location and/or direction change, device state change, or movement exceeding a movement tolerance. The situational location of the remote data processing system may be its location, direction, location and direction, proximity to a location, state change, or location and/or direction relative to a previous location and/or direction, or combinations thereof, 0118, A content specification parameter may also be specified for retrieving the situational location content as well. Time criteria embodiments include any time window in history, a current time window (of request, transmission of request, SDPS receipt of request, or processing the request), or a truncated precision time. Truncated precision time allows specifying time windows (e.g. 12:04 pm implies 4 minutes after 12:00 pm and additionally any number of seconds up to and not including 5 minutes after 12:00 pm), 0142, location query, then processing continues to block 1562. If block 1562 determines that the request is a client count query request, then block 1564 retrieves the known number of RDPS devices at the specified situational location (e.g. location/direction) given specified time criteria; the number of transmission history data records 940 for unique values in rec id field 948 that contain a date/time stamp 952 according to the user's specified time criteria. A null time criteria parameter implies use the current time of processing the request with a truncated precision for a time window, 0171, If block 2062 determines that the request is a client count query request, then block 2064 retrieves the known number of RDPS devices at the specified situational location (e.g. location/direction) given specified time criteria; the number of location history data records 920 for unique values in rec id field 922 that contain a date/time stamp 930 according to the user's specified time criteria]); 
comparing, by the data processing system, the second value of the determined parameter with the threshold value to determine whether to authorize or restrict transmission of the selected second push content item to the computing device linked to the account identifier ([0141, Block 1556 also applies location hierarchy data depending on a Zoom specification parameter. The Zoom specification allows control over the block 1556 search algorithm for whether or not to use hierarchy data, and whether or not to check descending locations, ascending locations up to a maximum threshold parameter of content, both descending and ascending (respectively) up to a threshold of content, or neither ascending nor descending hierarchy data functionality. The maximum threshold parameter may be specified regardless, and optionally limits the amount of content to deliver to the RDPS by size, number of content instances, or number of hierarchical data record nestings to search, 0069, Thereafter, block 328 compares the movement since the last CADE generation, and if the distance exceeds a movement tolerance, then block 332 posts (generates) a CADE to a present invention service handling RDPS situational location changes, 0170, If block 2036 determines that the event was not a CADE, then processing continues to block 2054 by way of off page connector 20002. If block 2054 determines that the event is for a situational location query, then block 2056 searches deliverable content database records 700 with parameters from the RDPS: positional attribute parameters from the RDPS with the location field 704 and direction field 706, time criteria with time criteria field 708, and so on]); and 
transmitting, by the data processing system responsive to comparing the second value with the threshold value, the selected second push content item to the computing device linked to the account identifier (Abstract, A set of delivery content from a deliverable content database is transmitted from the server data processing system to the receiving data processing system according to the situational location of the receiving data processing system, and according to delivery constraints, 0007, At the SDPS, a set of delivery content from a deliverable content database is retrieved according to the situational location of the RDPS, and according to system delivery constraints and/or configured user delivery constraints. The SDPS transmits any applicable content found to the RDPS. The delivery content is configurable by authorized administrators in a manner that enables the configured content for immediate delivery should a RDPS meet the criteria of the associated situational location and delivery constraints]).

It would have been obvious to one of ordinary skill in the art at the time of the application to modify Johnson to include the specification pushing content limitation as claimed. The rationale for combining in this manner is that Johnson and the instant application are directed toward communication platforms. Furthermore, the Examiner understands that implementing the proactive content delivery teachings of Johnson is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious to implement the content push teachings of Johnson as common sense dictates this would allow the recipient to ensure the content received is from a trusted source. This would be particularly reasonable for the instant application to implement, as “push content to a device” techniques and procedures are well-known in the art (see Johnson, [abstract]).


As per claim 25, 35, Johnson further discloses, 
wherein the computing device is a first computing device, and wherein the method further comprises: 
periodically receiving, by the data processing system, independent of a second computing device requesting content, second data from the second computing device that provides second sensor information via a second push content agent executing on the second computing device, the second push content agent in communication with the data processing system ([0118, Time criteria embodiments include any time window in history, a current time window (of request, transmission of request, SDPS receipt of request, or processing the request), or a truncated precision time. Truncated precision time allows specifying time windows (e.g. 12:04 pm implies 4 minutes after 12:00 pm and additionally any number of seconds up to and not including 5 minutes after 12:00 pm)]); 
identifying, by the data processing system, a second value for a second trigger parameter associated with a second account identifier of the second computing device ([0118, Time criteria embodiments include any time window in history, a current time window ( of request, transmission of request, SDPS receipt of request, or processing the request), or a truncated precision time. Truncated precision time allows specifying time windows (e.g. 12:04 pm implies 4 minutes after 12:00 pm and additionally any number of seconds up to and not including 5 minutes after 12:00 pm)]);

automatically generating, by the data processing system, responsive to a comparison of the second sensor information with the second value for the second trigger parameter and independent of the second computing device requesting content, a second request to transmit content for presentation at the second computing device linked to the second account identifier ([0020, As drivers become in reasonably close proximity to the sale, in the desired time window, advertisement content would be proactively delivered to a wireless RDPS installed, or handheld [mobile device], in the automobile]); 
selecting, by the data processing system responsive to the second request generated by the data processing system, for the second account identifier, the push content item for presentation at the second computing device ([0020, As drivers become in reasonably close proximity to the sale, in the desired time window, advertisement content would be proactively delivered to a wireless RDPS installed, or handheld [mobile device], in the automobile, 0082, Time criteria field 708 contains a time window(s), or time interval(s), for which the associated deliverable content is valid for delivery]); 
determining, by the data processing system, based on the second account identifier, a second parameter used to control delivery of the selected push content item to the second computing device of the second account identifier ([0142, a specified time window as entered by the user, or automatically inserted as a parameter by the RDPS or SDPS, 0141, If block 1554 determines that the event is for a situational location query, then block 1556 searches deliverable content database records 700 with parameters from the RDPS: positional attribute parameters from the RDPS with the location field 704 and direction field 706, time criteria with time criteria field 708, and so on]); 
comparing, by the data processing system, a second value of the determined second parameter with a second threshold value to determine whether to authorize or restrict transmission of the selected push content item to the second computing device linked to the second account identifier ([0082, Time criteria field 708 contains a time window(s), or time interval(s), for which the associated deliverable content is valid for delivery, 0170,  The maximum threshold parameter may be specified regardless, and optionally limits the amount of content to deliver to the RDPS [user computing device] by size, number of content instances, or number of hierarchical data record nestings to search]); and 
transmitting, by the data processing system responsive to comparing the second value of the determined second parameter with the second threshold value, the selected push content item to the second computing device linked to the second account identifier ([0020, As drivers become in reasonably close proximity to the sale, in the desired time window, advertisement content would be proactively delivered to a wireless RDPS installed, or handheld, in the automobile, 0082,  0082, Time criteria field 708 contains a time window(s), or time interval(s), for which the associated deliverable content is valid for delivery]).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify Johnson to include the specification pushing content limitation as claimed. The rationale for combining in this manner is that Johnson and the instant application are directed toward communication platforms. Furthermore, the Examiner understands that implementing the proactive content delivery teachings of Johnson is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious to implement the content push teachings of Johnson as common sense dictates this would allow the recipient to ensure the content received is from a trusted source. This would be particularly reasonable for the instant application to implement, as “push content to a device” techniques and procedures are well-known in the art (see Johnson, [abstract]).


As per claim 26, 36, Johnson further discloses, further comprising 
determining, by the data processing system, a likelihood of engagement of the selected push content item based on at least one of historical content engagement activity of the account identifier, time, location, account profile information, type of communication channel or mode of communication, activity, or device type of the computing device ([0098, A transmission history data record 970 is maintained at the RDPS for all content that is received by the RDPS, and includes fields as shown. Date/time stamp field 972 is the time that content described by rec id field 976 was received by the RDPS]).

It would have been obvious to one of ordinary skill in the art at the time of the application to modify Johnson to include the specification pushing content limitation as claimed. The rationale for combining in this manner is that Johnson and the instant application are directed toward communication platforms. Furthermore, the Examiner understands that implementing the proactive content delivery teachings of Johnson is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious to implement the content push teachings of Johnson as common sense dictates this would allow the recipient to ensure the content received is from a trusted source. This would be particularly reasonable for the instant application to implement, as “push content to a device” techniques and procedures are well-known in the art (see Johnson, [abstract]).



As per claim 28, 38, Johnson further discloses, further comprising: 
retrieving, by the data processing system from a policy database, the parameter based on a historical model associated with the account identifier ([0118, “Time criteria embodiments include any time window in history, a current time window (of request, transmission of request, SDPS receipt of request, or processing the request), or a truncated precision time. Truncated precision time allows specifying time windows (e.g. 12:04 pm implies 4 minutes after 12:00 pm and additionally any number of seconds up to and not including 5 minutes after 12:00 pm)]).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify Johnson to include the specification pushing content limitation as claimed. The rationale for combining in this manner is that Johnson and the instant application are directed toward communication platforms. Furthermore, the Examiner understands that implementing the proactive content delivery teachings of Johnson is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious to implement the content push teachings of Johnson as common sense dictates this would allow the recipient to ensure the content received is from a trusted source. This would be particularly reasonable for the instant application to implement, as “push content to a device” techniques and procedures are well-known in the art (see Johnson, [abstract]).

As per claim 29, 39, Johnson further discloses, further comprising: 
retrieving, by the data processing system from a database in memory, a delivery control policy specifying a time window indicating a first time and a second time during which push content is authorized for the account identifier ([0082, “Time criteria field 708 contains a time window(s), or time interval(s), for which the associated deliverable content is valid [authorized] for delivery, 0118, “Time criteria embodiments include any time window in history, a current time window (of request, transmission of request, SDPS receipt of request, or processing the request), or a truncated precision time. Truncated precision time allows specifying time windows (e.g. 12:04 pm implies 4 minutes after 12:00 pm and additionally any number of seconds up to and not including 5 minutes after 12:00 pm)]); 
authorizing, by the data processing system, the selected push content item for transmission responsive to a comparison of a time stamp corresponding to the request generated by the push trigger and the time window ([0020, As drivers become in reasonably close proximity to the sale, in the desired time window, advertisement content would be proactively delivered to a wireless RDPS installed, or handheld [mobile device], in the automobile, 0082, “Time criteria field 708 contains a time window(s), or time interval(s), for which the associated deliverable content is valid [authorized] for delivery]); and 
providing, by the data processing system, the selected push content item for presentation responsive to the authorization ([0020, As drivers become in reason ably close proximity to the sale, in the desired time window, advertisement content would be proactively delivered to a wireless RDPS installed, or handheld, in the automobile, 0082, Preferably, time points of time criteria are entered in “YYYY|MM|DDHHMMSS” format. Content type field 710 describes the type of content field 712. Content types include, and are not limited to, web address, audio, image, multimedia, text, and video. The content field 712 contains the deliverable content, or a reference such as a filename, pointer, or the like, to the content. Short Text info field 714 allows configuration of a short textual message to be delivered to the RDPS and maintained in the RDPS transmission history data, for example, a business address. Speed reference info 716 is a web address or phone number that is delivered to the RDPS with the content, and is also maintained in the RDPS transmission history for convenient invocation. Thus, the user may browse the history, and invoke the speed reference for automatic telephone call dialing from the RDPS, or for automatic web address transposition in a launched web browser, upon a simple user selection of the speed reference from the history]).

It would have been obvious to one of ordinary skill in the art at the time of the application to modify Johnson to include the specification pushing content limitation as claimed. The rationale for combining in this manner is that Johnson and the instant application are directed toward communication platforms. Furthermore, the Examiner understands that implementing the proactive content delivery teachings of Johnson is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious to implement the content push teachings of Johnson as common sense dictates this would allow the recipient to ensure the content received is from a trusted source. This would be particularly reasonable for the instant application to implement, as “push content to a device” techniques and procedures are well-known in the art (see Johnson, [abstract]).


As per claim 30, 40, Johnson further discloses, further comprising: 
determining, by the data processing system from a policy database, a number of push content items previously provided for presentation via one or more computing devices linked to the account identifier during a predetermined time interval ([0027, providing new and useful query functionality for querying the total number of known receiving data processing systems for a particular situational location, querying any content configured for delivery to a particular situational location with a comprehensive variety of query parameters, and querying up to a maximum threshold number of deliverable content instances for a particular location in a manner which automatically determines containing (ascending) locations, if necessary, until the specified number is met, 0081, a SDPS incorporating the present invention, at block 606. Then, at block 608, the SDPS accesses historical RDPS location information (i.e. the previous location history data record 900—see FIG. 9B location history data discussion below), and block 610 performs housekeeping by pruning the location history data maintained for the RDPS by time, number of entries, or other criteria. Block 608 may perform Artificial Intelligence (AI) to determine where the traveler may be going (e.g. using direction based on previous locations) by consulting much or all of the location history data]); 
determining, by the data processing system from the policy database, a maximum number of push content items authorized for delivery to the account identifier during the predetermined time interval ([0141, Block 1556 also applies location hierarchy data depending on a Zoom specification parameter. The Zoom specification allows control over the block 1556 search algorithm for whether or not to use hierarchy data, and whether or not to check descending locations, ascending locations up to a maximum threshold parameter of content, both descending and ascending (respectively) up to a threshold of content, or neither ascending nor descending hierarchy data functionality. The maximum threshold parameter may be specified regardless, and optionally limits the amount of content to deliver to the RDPS by size, number of content instances, or number of hierarchical data record nestings to search]); and 
wherein restricting the transmission comprises restricting, by the data processing system, based on comparing the number of push content items previously provided for presentation with the maximum number of push content items determined from the policy database, the transmission of the selected push content item to the computing device linked to the account identifier ([0173, Thus, the deliverable content database, and joined data from it, will be accessed locally to the RDPS to prevent real-time communication of what could be large amounts of content, 0141, The maximum threshold parameter may be specified regardless, and optionally limits the amount of content to deliver to the RDPS by size, number of content instances, or number of hierarchical data record nestings to search, 0170, Block 2056 also applies location hierarchy data depending on a Zoom specification parameter. The Zoom specification allows control over the block 2056 search algorithm for whether or not to use hierarchy data, and whether or not to check descending locations, ascending locations up to a maximum threshold parameter of content, both descending and ascending (respectively) up to a threshold of content, or neither ascending nor descending hierarchy data functionality. The maximum threshold parameter may be specified regardless, and optionally limits the amount of content to deliver to the RDPS by size, number of content instances, or number of hierarchical data record nestings to search]
It would have been obvious to one of ordinary skill in the art at the time of the application to modify Johnson to include the specification pushing content limitation as claimed. The rationale for combining in this manner is that Johnson and the instant application are directed toward communication platforms. Furthermore, the Examiner understands that implementing the proactive content delivery teachings of Johnson is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious to implement the content push teachings of Johnson as common sense dictates this would allow the recipient to ensure the content received is from a trusted source. This would be particularly reasonable for the instant application to implement, as “push content to a device” techniques and procedures are well-known in the art (see Johnson, [abstract]).

Claims 27, 37 are rejected under 35 U.S.C. 103 (a) as being unpatentable over being unpatentable over Johnson (2007/0005188), in view of Agrawal et al. (US Patent 9,117,227).

As per claim 27, 37, Johnson further discloses, however, Johnson does not explicitly disclose, further comprising: 
initiating, by the data processing system, an auction to bid on a likelihood of engagement of the selected push content item for transmission to the computing device linked to the account identifier; 
determining, by the data processing system, a score based on the auction of the likelihood of engagement; 
wherein restricting the transmission of the selected push content item comprises restricting, by the data processing system responsive to the comparison and based on the score, the transmission of the selected push content item to the computing device linked to the account identifier.

Agrawal teaches (col. 8 lines 60-65, To perform the selection, the advertisement module 120 runs a bidding/auction process where different advertisement messages are targeted, filtered, predicted, ranked, and selected based on a bid, the amount they are willing to pay to place the advertisement message in the requested message stream).
Agrawal further teaches scoring (figure 6b, item 683, Determine an Adjusted Bid Price and/or Rank Value for Each of the Candidate Ad Messages, col. 41, lines 30-40, maximum bid for engagements at $1……. the advertiser would pay $10 per performance engagement, col. 42, lines 45-50, bid, in some cases throttled or adjusted, col. 8 lines 15-40, the advertiser client 102 is able to create and adjust ad campaigns, create and adjust advertisement messages to be included in those campaigns….. specified for each day (i.e., daily budget), for a  specific time period in a day, or for any interval of time, col. 39, lines 1-35, to control spend rate of an advertiser's budget throughout the day………….a specified number of candidate messages are served to account holders in a specified interval 25 determining the bid for one of the candidate messages of the advertiser, the campaign goal setting module 670 adjusts the advertiser's provided maximum bid (Bid) (or a throttled bid, as described above) to determine an effective bid (eBid). Module 670 determines the effective bid by modifying the of time, col. 36 lines 15-25, The engagement prediction module 530 may also calculate temporal weights (e.g., temporal account weights, temporal message weights) based at least in part on timestamps associated with the engagement data).
Agrawal further teaches filtering out the content (col 9, lines 55-65, Candidate messages that rank below a threshold ranking are filtered from the set of candidate messages).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Johnson’s method by including auction bidding, as disclosed by Agrawal.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking returned users’ behaviors/interaction to provide dynamic content and pricing.


The prior art made of record and not relied upon is considered pertinent to applicant’s Disclosure.
Holsinger et al. (US 2013/0159460, teaches determining characteristics associated with an audience’s interactions during an event, such as an event that presents information by way of slides or other graphical representations. 
Tseng et al. (US 2013/018535) teaches providing relevant information for a user of a social networking system based on user location and social information.                          .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681